People v Brown (2018 NY Slip Op 07640)





People v Brown


2018 NY Slip Op 07640


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND TROUTMAN, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (1117/03) KA 00-02226.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEDWARD BROWN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for renewal of writ of error coram nobis and other relief denied.